Citation Nr: 0625650	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  02-15 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for residuals of a 
back wound. 

2.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1951 to April 1953.  
His awards include the Purple Heart and Combat Infantry 
Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision.  In December 2005, 
the Board remanded for further development. 

In a February 2006 statement, the veteran appears to raise a 
claim for individual unemployability due to service-connected 
disability.  This matter has not been developed for appeal 
and is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The claim for service connection for residuals of a back 
wound was previously denied in a November 1996 rating 
decision; the veteran did not appeal that decision.

2.  Evidence received since the November 1996 rating decision 
is not cumulative or redundant and is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.

3.  The veteran does not have chronic residuals of a back 
wound related to service.    

4.  The veteran's PTSD results in moderate difficulty social 
and occupational functioning.  It is not manifested by 
deficiencies in most areas, or such symptoms as obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical or obscure, near continuous panic 
or depression affecting his ability to function 
independently, or neglect of personal hygiene.




CONCLUSIONS OF LAW

1.  The November 1996 decision denying service connection for 
residuals of a back wound is final.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2005).

2.  New and material evidence has been submitted to reopen 
the veteran's claim of entitlement to service connection for 
residuals of a back wound.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (1998).

3.  Chronic residuals of a back wound were not incurred in or 
aggravated by active duty. 38 U.S.C.A. §§ 1110, 5103, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).

4.  The criteria for a 50 percent rating, but no more, for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 
(DC) 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in September 2002, 
January 2006, and April 2006.  The RO specifically informed 
the veteran of the evidence required to substantiate his 
claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf, and 
to submit any evidence in his possession pertaining to his 
claim.  

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  Moreover, all available evidence 
pertaining to the veteran's claim has been obtained.  The 
record before the Board contains service medical records and 
post-service medical records.  In addition, neither the 
veteran nor his representative has identified any additional 
pertinent evidence that could be obtained to substantiate his 
claim.  The Board is also unaware of any such evidence.  The 
Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to the claim.  

While the Board is awarding an increased rating for the PTSD, 
the veteran has been notified of the criteria for higher 
ratings and is not prejudiced by the award of a 50 percent 
rating.  The RO will be responsible for addressing any notice 
defect with respect to the effective date element of the 
claim.  In light of the Board's denial of the claim of 
service connection for residuals of a back wound, no initial 
disability rating or effective date matter arises, and there 
can be no possibility of any prejudice to the veteran under 
the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
For the above reasons, it is not unfairly prejudicial to the 
veteran for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. 
§ 20.1102 (2005) (harmless error).


Analysis

1.  New and material evidence to reopen claim for service 
connection for residuals of a back wound.

The RO denied service connection for residuals of a back 
wound in November 1996.  The veteran was informed of that 
decision and he did not file a timely appeal.  The November 
1996 decision denying service connection is final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302, 20.1103.  

In April 1999, the veteran sought to reopen his claim for 
residuals of a back wound.  To reopen the claim, the veteran 
must submit new and material evidence.  See 38 U.S.C.A. § 
5108.

The veteran's claim to reopen (filed on April 19, 1999) was 
submitted before the effective date of the most recent 
amendment of 38 C.F.R. § 3.156(a), which expressly applies 
only to claims filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  Consequently, the 
Board is deciding this appeal under the prior version of the 
regulation, which reads as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).
 
In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

As the final disallowance of the veteran's claim of 
entitlement to service connection for residuals of a back 
wound was in November 1996, the Board must determine whether 
new and material evidence has been received subsequent to the 
November 1996 rating decision sufficient to reopen that 
claim.  

In it's denial of the veteran's claim, the RO noted no 
evidence of a low back wound.  Additionally, the RO noted 
that there was no evidence showing a relationship between a 
back disability and service.  

Among the new evidence received since the November 1996 
rating decision is an April 2000 report from J.R. Hernandez, 
M.D. noting evidence of low back wound.  There was no 
previous competent evidence of residuals of a back wound.  
This evidence is so significant that it must be considered to 
fairly decide the merits of the claim.  The veteran has, 
therefore, presented new and material evidence to reopen the 
claim for service connection.  Accordingly, the petition to 
reopen is granted and consideration may be given to the 
entire evidence of record without regard to any prior 
denials.   

2.  Service connection for residuals of a back wound.  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

The primary issue in this case is whether there is a current 
disability.  A record from Dr. Hernandez dated in April 2000 
noted that the veteran presented with evidence of a low back 
wound.  However, a March 2003 VA examination report, based 
upon a thorough examination of the veteran, noted that there 
was no evidence of lacerations on the lumbar spine.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  
 
The Board finds that the VA examination report is more 
complete and through, as it included a review of the claims 
folder.  Additionally, the examination report provides an 
extensive discussion of the findings therein and consequently 
is more probative than Dr. Hernandez's letter noting a lower 
back wound.  Dr. Hernandez's letter does not include a 
through discussion of his findings.  Furthermore, the March 
2003 VA examination report is more contemporaneous than Dr. 
Hernandez's April 2000 letter. Therefore, the Board finds 
that a preponderance of the evidence is against a finding 
that the veteran currently has residuals of a back wound.

The Board acknowledges the veteran's contention that he has 
residuals of a back wound.  However, the veteran, as a 
layperson, is not competent to render a medical diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Since a clear preponderance of the evidence is against a 
finding that the veteran has chronic residuals of a back 
wound, a basis for service connection for such a disability 
does not exist.  See also, Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992) and Chelte v. Brown, 10 Vet. App. 268, 271 
(1997) (which stipulate that a current disability is required 
for the grant of service connection).  The preponderance of 
the evidence is, therefore, against the veteran's claim for 
service connection, and the reasonable doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b).  

3.  An initial rating in excess of 30 percent for PTSD.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities. Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

Since the initial grant of service connection, the veteran's 
PTSD has been assigned a 30 percent rating.  In an appeal of 
an initial rating, consideration must be given to "staged" 
ratings, i.e., disability ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case.

Under the relevant rating criteria, a 30 percent disability 
rating is assigned for a mental disorder (including PTSD) 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id. 

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

A psychiatric evaluation from M.A. Cubano, M.D. dated in June 
2001 noted that the veteran had frequent, repetitive 
dreams/nightmares about combat; difficulty falling asleep; 
sleep disturbance; deteriorating short term memory; isolation 
from others; problems concentrating; weight loss; loss of 
interest in previously enjoyable things; suspiciousness of 
strangers; partial disorientation in space; auditory 
hallucinations; and poor judgment and insight.  Additionally, 
Dr. Cubano noted that the veteran did not want to talk about 
his experience in Korea.  

A VA examination report dated in April 2002 noted various 
PTSD symptoms including an anxious and sad mood with 
congruent affect, vigilance, disorientation to day of the 
month (he was oriented to day of the week and year), and 
difficulty with memory (he could not recall his social 
security number or the floor he was on during the interview).  
The veteran also reported difficulty with concentration.  The 
examiner further noted that the veteran was well-dressed and 
groomed and cooperative.  A GAF score of 50 was assigned.  

A November 2003 VA record noted that the veteran did not 
participate in outdoor activities aside from visiting his 
church.  He was not interested in having social relations 
other than his family and friends.  

VA clinical records dated from December 2003 to August 2005 
reflect that the veteran was cooperative, had spontaneous 
speech with normal rate and volume, and his affect was 
restricted.  He was relevant, logical, coherent with grossly 
intact cognitive functions, and had adequate social judgment 
with poor insight into his psychiatric condition.  His mood 
was described as "good" (January 2004), "good, today" 
(January 2005), and "tense" (April 2005).  The September 
2004 record noted a GAF of 55.  

A March 2004 VA record noted that the veteran was alert, 
neatly groomed, cooperative, had spontaneous speech with 
normal rate and volume, his mood was described as "tired", 
and had a restricted affect.  He was also relevant, logical, 
and coherent with grossly intact cognitive functions and 
adequate social judgment with poor insight into his 
psychiatric condition.  His thought content related to his 
chief complaint and a GAF of 55 was assigned.

Another March 2004 VA record noted that the veteran was 
clean; adequately dressed and groomed; and alert and oriented 
to time, place, and person.  He had a depressed mood, blunted 
affect, fair attention and concentration, poor memory, clear 
and coherent speech, fair insight and judgment, and exhibited 
good impulse control.  Additionally, the veteran's PTSD 
symptoms included impairment of social behavior, avoidance of 
socializing, and irritability with exaggerated aggressive 
reactions.  A GAF score of 55 was noted.    

On VA examination in March 2004, the veteran complained of 
being angry at himself, having sleep difficulties, 
irritability, weight loss due to poor appetite.  He also 
reported extreme depression, poor concentration, poor memory, 
disorientation, nightmares/dreams waking him up, and being 
verbally aggressive towards his wife and children.  

The veteran has predominantly been assigned GAF scores in the 
50's.  The GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness.  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); 
Carpenter v. Brown, 8 Vet. App. 240 (1995). An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-
95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

Under DSM-IV, GAF scores of 51 to 60 is indicative of 
moderate symptoms such as a flat affect or occasional panic 
attacks, or moderate difficulty in social or occupational 
functioning (i.e., few friends, conflicts with peers).  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV).  GAF scores of 50 to 41 reflect serious 
symptoms (suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

The emphasis in psychiatric ratings is not solely on social 
impairment, but rather includes an evaluation of how the 
mental disorder interferes with the ability to work.  38 
C.F.R. § 4.126.  The March 2004 VA examination report noted 
that veteran receives Social Security benefits and has been 
unemployed for 16 years.  Records from the Social Security 
Administration show that it found the veteran disabled due to 
his musculoskeletal disability.  There is no evidence that 
his PTSD has profoundly limited his ability to work.

Based upon review of the evidence, the Board finds that the 
veteran's disability more nearly approximates a 50 percent 
rating for PTSD.  The evidence as a whole demonstrates 
moderate occupational and social impairment with reduced 
reliability and productivity due to various symptoms, as 
required for a 50 percent rating under DC 9411.  With respect 
to whether his disability warrants more than a 50 percent 
disability rating, however, the Board finds that the 
preponderance of the evidence is against entering such a 
finding.  The veteran has not been shown to have deficiencies 
in most areas, as he is unemployed for a reason unrelated to 
his PTSD and he appears to have good relationships with his 
family and friends (albeit he is aggressive at times with his 
family).  Nor has he been shown to have symptoms such as 
obsessional rituals which interfere with routine activities, 
speech that is intermittently illogical or obscure, near 
continuous panic or depression affecting his ability to 
function independently, or neglect of personal hygiene.  As 
such, the Board finds that an evaluation in excess of 50 
percent is not warranted.

The Board further finds that, since the effective date of 
service connection, the veteran's PTSD has been 50 percent 
disabling.  He is accordingly not entitled to receive a 
"staged" rating.  Fenderson, supra.

In sum, the Board grants an increased rating, to the level of 
50 percent, for PTSD. The benefit-of-the-doubt rule has been 
considered in making this decision.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been presented, the claim 
for entitlement to service connection for residuals of a back 
wound is reopened.

Service connection for residuals of a back wound is denied. 

An initial rating of 50 percent for PTSD is granted, subject 
to the regulations governing the award of monetary benefits.





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


